DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Status of Claims
Claims 1, 3-10, 12-14, 17-23, 25-28, 30, and 32-36 are currently pending and under examination on the merits in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-14, 17-23, 25-28, 30, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claims 1, 3-10, 12-14, and 17-21 recite “wherein the amount is sufficient”. There is insufficient antecedent basis for “the amount”. Hence, it is unclear which “amount” is referred to by “the amount”.
Claim 6 recites the limitation "wherein the patient is identified" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "with the sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the AD patients" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites “mir-6722 was down-regulated” in line 8 and “miR-455-3p was significantly higher”. It is unclear what the past tense “was” represents in the claimed method. That is, it is clear whether the limitations reciting “was” should occur at an earlier time point than the method steps recited in the claim. 
Claim 13 recites five different “expression” limitations. It is unclear how the recited “expression”-related limitations relate to the method of claim 5 as there is no clear, express limitation linking the “expression” limitations to claim 5. 
Claim 13 recites “or the Braak stage can be differentiated”. It is unclear how this limitation serves the method of claim 5. That is, there is no clear, express limitation linking the aforementioned limitations to claim 5. 
Claim 13 recites that the Braak stage can be differentiated “by comparing the expression of miR-455-3p, miR-3613-3p, miR-4668-5p, and mir-6722.” The claim fails to particularly point out and distinctly claim the type of comparison (e.g., upregulation, downregulation) among the four different miRNAs in order to differentiate each Braak stage. 

Claim 20 recites the limitation "wherein the patient is identified" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 1, 3-10, 12-14, and 17-21 recite “wherein the expression of an miR-455-3p agonist in neuronal cells reduces a level of mutant APP, A(1-40) and A(1-42), and C99.” It is unclear how the aforementioned “wherein” clause that merely recites the resultant effect of “the expression of an miR-455-3p agonist in neuronal cells” is related to the preceding method steps requiring administration of an agent (e.g., antagonist) that decreases the expression of miR-455-3p. That is, the active method steps requiring use of an antagonist of miR-455-3p for providing neuronal cell protection and treatment of AD have nothing to do with the “miR-455-3p agonist” recited in the wherein clause. Hence, the conflicting agents (miR-455-3p antagonist vs. miR-455-3p agonist) render the metes and bounds of the instant claims unclear. 
Claim 35 recites “miR-455.” It is unclear whether “miR-455” of claim 35 is “miR-455-3p” recited in claim 32, or whether “miR-455” of claim 35 is an isoform of miR-455 that is different from “miR-455-3p”. 
Claims 22-23, 25-28, and 30 recite “assessing the blood, serum, cerebrospinal fluid, or plasma sample from the subject for a presence or an increase in a miR-455-3p” and providing an agent that increases miR-455-3p (“miR-455-3p agonist”) “if the subject has a decrease in miR-455-3p expression”. It is unclear how assessing a sample for an “increase” or “presence” in miR-455-3p leads to identifying a subject having a “decrease” in miR-455-3p. As confusingly written, it is also unclear whether the claimed subject’s sample should have an “increase” in miR-455-3p or a “decrease” in miR-455-3p in order to provide an agonist of miR-455-3p to the subject. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-14, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This includes a new matter rejection.
The instant claims now require administration of “a nucleic acid that expresses an miR-455-3p antagonist” that “decreases the miR-455-3p” for protecting neuronal cells from A-induced toxicities and for treating a subject suspected of having AD. 
not described by the specification, which rather describes a completely opposite effect (reduced cell survival) by the decreased expression of miR-455-3p. As such, the instant specification fails to describe the required structure-function correlation for a miR-455-3p antagonist in providing the function of protecting neuronal cells and treating a subject suspected of having AD. 
Accordingly, claims 1, 3-10, 12-14, and 17-21 introduce new matter that is not supported by the specification as originally filed. 
Claims 22-23, 25-28, and 30 recite “assessing the blood, serum, cerebrospinal fluid, or plasma sample from the subject for a presence or an increase in a miR-455-3p” and providing an agent that increases miR-455-3p (“miR-455-3p agonist”) to a subject with abnormal APP “if the subject has a decrease in miR-455-3p expression”. 
It is noted that the instant specification expressly discloses that miR-455-3p is not increased in miR-455-3p in the APP serum sample with a statistical significance. See paragraph 0062 for the following: “Mmu-miR-455-3p expression was higher in the APP mice serum compared to the wild-type mice, although it was not statistically significant (FIG. 5C).” Further, this disclosure in paragraph 0062 also fails to describe the subject population for treatment of abnormal APP, wherein the subject is required to have “a decrease in miR-455-3p expression”. 

	Claims 22-23, 25-28, 30, and 32-36 recite that a subject with or in need of therapy for “abnormal amyloid precursor protein (APP)” is treated. As explained in the §112(b) rejection above, the phrase “abnormal” APP reads on a number of different conditions: excessive APP, insufficient APP, mutant APP, truncated APP, and so forth.
Regarding abnormal APP in a subject, the instant specification at best describes use of APP transgenic mice “generated with the mutant human APP gene 695-amino-acid isoform and a double mutation (Lys670Asn and Met671Leu)”, wherein the APP transgenic mice show “age-dependent AP plaques”. See paragraph 0085. Hence, it appears that the instant specification at best uses abnormal APP only in relation to APP having a double mutation of Lys670Asn and Met671Leu. Now, it is noted that the APP transgenic mice were not treated with an agonist of miR-455-3p. What is shown in the instant specification pertaining to the APP transgenic mice are miR-455-3p expression assays as shown in Figures 5A-5C and a mere, wishful disclosure that “it is possible” to study the role of miR-455-3p in APP transgenic mice. See paragraph 0072 for the following: “Using overexpression and/or knockouts of miR455-3p in APP transgenic and knockout mice it is possible to study the molecular features of miR455-3p during disease progression of AD.” (emphasis added). Thus, there is no actual structure-function correlation described for the claimed miR-455-3p agonist and the resultant effect/function of treating a subject with excessive APP, insufficient APP, mutant APP, truncated APP, and so forth.
The instant specification at best describes that a miR-455-3p expression vector reduces the expression levels of mutant APP having K595N, M596L, and V642F and amyloid beta peptides 1-40 and 1-42 in neuroblastoma cells (see paragraph 0119 and Figures 15A-15C), which does not represent the claimed therapeutic method (“treating” and “therapy”) for a subject having abnormal (undefined) APP.  Note that there is no prior art of record and searched in this application pertaining to miR-455-3p in relation to APP (normal or abnormal). As such, the instant specification must provide adequate description in sufficient detail pertaining to the instantly claimed in vivo method of treating a subject having abnormal APP in order to comply with the written description requirement. 


Response to Arguments
Applicant's arguments filed on December 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the claim amendments reciting miR-455-3p are sufficient to overcome the rejection and that Example 3 of the specification supports the claims. In response, it is noted that claims 1, 3-10, 12-14, and 17-21 require an agent that decreases miR-455-3p as the therapeutic agent, which is not supported by Example 3 disclosing “significantly reduced levels of mutant APP mRNA (1508-fold) (P=0.008) were found in cells co-transfected with miR-455-3p and mutant APP relative to cells transfected with mutant APP alone.” (emphasis added). See paragraph 0149. This disclosure that uses an agent that increases miR-455-3p in reducing mutant APP mRNA levels is also insufficient to support the genus of “abnormal” APP encompassing a variety of different conditions. 
Accordingly, applicant’s arguments are not found persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-14, 17-23, 25-28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 18, 23-25, 27, and 30-32 of copending Application No. 16/630,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘068 claims, as both sets of claims are drawn to a method of treating and identifying a subject who is likely to develop AD, wherein the open-

Claims 1, 3-10, 12-14, 17-23, 25-28, 30, and 32-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 30 of copending Application No. 16/865,370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘370 claims. 

Response to Arguments
Applicant's arguments filed on December 22, 2021 have been fully considered but they are not persuasive. Applicant argues that e-terminal disclaimers have been filed in this application. Contrary to applicant’s argument, there is no record that e-terminal disclaimers have been filed in this application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635